Joseph A. Field, OSB #940710
Field Jerger LLP
Email: joe@fieldjerger.com
621 SW Morrison St. #510
Portland, OR 97205
Tel. (503) 228-2665
Fax (503) 225-0276

Attorneys for Guardian Strategic Fund III, LLC


                                IN THE US BANKRUPTCY COURT
                                 THE OF DISTRICT OF OREGON


 In re:                                                  Case No. 19−30136−pcm7

 Bristol Creek Homes & Development                       GUARDIAN STRATEGIC FUND III,
                                                         LLC’S RESPONSE TO NOTICE OF
 Company, LLC,                                           TRUSTEE’S MOTION TO DISMISS
                   Debtor.                               (Relates to ECF 58)

                                                         ORAL ARGUMENT REQUESTED



          Guardian Strategic Fund III, LLC (“Guardian”) respectfully files this response to the
Notice of Trustee’s Motion to Dismiss (filed at ECF 58) (the “Trustee’s Motion”), to avoid
interference with a pre-existing settlement conference. The Trustee’s Motion, which is dated
April 16, 2019, may result in a 21 day dismissal on May 5, 2019. However, this Court has
scheduled a May 16, 2019 intercreditor settlement conference in this involuntary bankruptcy
case, with Bankruptcy Judge Trish M. Brown serving as settlement judge.
          The Court scheduled Guardian’s pre-existing motion to dismiss (filed at ECF 45), and
Guardian’s motion for relief from stay (field at ECF 34), for May 28, 2019, (noticed at ECF 53
& 55), to facilitate the May 16th settlement conference. Guardian, a supporter of dismissal of this
bankruptcy case, requests that the Court schedules oral argument on the Trustee’s Motion at the
pending May 28, 2019 hearing, so the Trustee’s Motion does not result in a premature

 Page 1 of 2                                                                      Field Jerger LLP
 Response to Notice of                                                            621 SW Morrison St. #510
 Trustee’s Motion to                                                              Portland, OR 97205
                                                                                  Tel: (503) 228-2665
 Dismiss
                                                                                  Fax: (503) 225-0276


                         Case 19-30136-pcm7        Doc 60     Filed 04/22/19
administrative dismissal of Bristol Creek Homes & Development Company, LLC’s bankruptcy
case prior to the creditors’ May 16, 2019 settlement conference.


         Dated: April 22, 2019

                                                /s/ Joseph A. Field
                                                Joseph A. Field, OSB # 940710
                                                joe@fieldjerger.com
                                                Field Jerger LLP
                                                621 S.W. Morrison, Ste. 1225
                                                Portland, Oregon 97205
                                                Tel. (503) 228-2665
                                                Fax (503) 225 0276
                                                Attorneys for Creditor Guardian Strategic Fund
                                                III, LLC




 Page 2 of 2                                                                  Field Jerger LLP
 Response to Notice of                                                        621 SW Morrison St. #510
 Trustee’s Motion to                                                          Portland, OR 97205
                                                                              Tel: (503) 228-2665
 Dismiss
                                                                              Fax: (503) 225-0276


                         Case 19-30136-pcm7     Doc 60     Filed 04/22/19
